Citation Nr: 1044625	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO. 07-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an August 16, 2006, rating decision, which reduced the 
Veteran's disability rating for service-connected adenocarcinoma 
of the prostate, status post radical retropubic prostectomy 
(prostate disability) from 60 percent to 40 percent, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. That 
decision effectuated a rating decision proposed in a May 2006 
rating decision.


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, since 
November 1, 2006, the evidence is at least in equipoise and 
indicates that the Veteran's prostate disability requires the 
wearing of absorbent materials that must be changed at least 5 
times per day.


CONCLUSION OF LAW

The RO's discontinuance of the 60 percent rating for a prostate 
disability, since November 1, 2006, was not proper. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.105(e), 4.115a, 4.115b, Diagnostic Code 7528 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008). Here, the Board is finding that the 
reduction was not proper. Thus, no further discussion of the VCAA 
is required.

Propriety of the Reduction

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections. 38 C.F.R. § 3.344(a)-(b) (2010). 
Those regulations provide that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension. However, the provisions of 
38 C.F.R. § 3.344(c) specify that those considerations are 
applicable for ratings which have continued for periods of five 
years or more at the same level, and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve. Reexaminations disclosing improvement, physical or 
mental, in those disabilities will warrant a reduction in rating. 
Similar protections are afforded to Veterans who have been 
awarded a total rating based on unemployability. 38 C.F.R. § 
3.343 (2010). 
 
Under those criteria regarding reductions, the RO must find the 
following: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life. 38 C.F.R. § 
3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993). 
 
In this case, however, the 60 percent disability rating for the 
Veteran's prostate disability was in effect for less than five 
years, from July 1, 2004, to November 1, 2006. Therefore, the 
provisions of 38 C.F.R. § 3.44(a) and 38 C.F.R. § 3.344(b) are 
not applicable. 38 C.F.R. § 3.344(c) (2010). 
 
An examination disclosing improvement will warrant reduction in 
the rating. 38 C.F.R. § 3.344(c) (2010). The question is thus 
whether an examination had shown an improvement warranting 
reductions in the ratings. 
 
In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. 
App. 277 (1992). The Board will now consider the propriety of the 
rating reductions. 
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4 (2010). The Board attempts to determine the extent 
to which the Veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2010). 
 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2010). The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).
 
Ratings of the genitourinary system-dysfunctions are governed by 
38 C.F.R. § 4.115a. A 30 percent rating is warranted for 
obstructed voiding resulting in urinary retention requiring 
intermittent or continuous catherization. A 40 percent rating is 
warranted for urinary frequency with a daytime voiding interval 
less than one hour, or; awakening to void five or more times per 
night. A 40 percent rating is also warranted for voiding 
dysfunction requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day. A 60 percent rating is 
warranted for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

The RO reduced the Veteran's rating based on a May 2006 VA 
examination. The examiner did not have the claims file or the 
private records. She stated that the Veteran reported changing 
his diaper pad 3-4 times per day, but the Veteran contends that 
she misunderstood what he was saying, because he actually changes 
his pads 5 times per day. The Veteran can attest to factual 
matters of which he had first-hand knowledge, such as the 
frequency with which he changes his diaper pads. See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005). In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection. See Barr v. 
Nicholson, 21. Vet. App. 303 (2007). Given the fact that the 
examiner did not have the claims file or private records to 
review, given that the Veteran has stated that the examiner 
misunderstood what he said, and given that the examiner's report 
is not consistent with the Veteran's reports, the Board finds 
that this VA examiner's statements regarding the number of pads 
used daily is not persuasive evidence in this case.  The 
examiner's report indicates that the Veteran is incontinent. The 
fact that the Veteran has frequency 4 to 5 times during the day 
and 1 to 2 times at night, along with stress incontinence leads 
to the reasonable conclusion that 5 pads per day are necessary.  
Additionally, the Veteran has stated on numerous occasions that 
he changes his pads 5 times per day. For example, he made such 
statements in September 2006 and on his April 2007 substantive 
appeal.

There is some additional negative evidence in the claims file; 
namely, an October 2006 letter from the Veteran's private 
provider which states that he changes his diaper pads 3-4 times 
per day. While the Board has no reason to find this letter less 
than credible, at most, it is in equipoise with the Veteran's 
statements. Therefore, the benefit of the doubt will be given to 
the Veteran. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; however, 
such development would not materially assist the Board in this 
determination. Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance. In this matter, 
the Board is of the opinion that this point has been attained. As 
a state of relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied and the Board 
finds that the August 16, 2006, rating decision, which reduced 
the Veteran's disability rating for service-connected 
adenocarcinoma of the prostate, status post radical retropubic 
prostectomy from 60 percent to 40 percent, was not proper. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

ORDER

The August 16, 2006, rating decision, which reduced the Veteran's 
disability rating for service-connected adenocarcinoma of the 
prostate, status post radical retropubic prostectomy from 60 
percent to 40 percent, was not proper.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


